Gamble, Judge,
delivered the opinion of the court.
1. The tenth section of the seventh article of the code of practice provides : “ That, in an action for libel or slander, it *514shall not be necessary to state in the petition any extrinsic facts,, for the purpose of showing the application to the plaintiff of the defamatory matter out, of which the cause of action arose but it shall be sufficient to state generally that the same was published or spoken concerning the plaintiff.” The form of such petition, given in the code, corresponds with this provision. The petition, in the present case, is good under the code, as it alleges that the words were spoken of the plaintiff, Mrs. Stieber.
2. The words themselves involve a charge of adultery, and, under the act of the general assembly, (R. C. 1011,) are actionable, without alleging special damage. The judgment is affirmed.